Citation Nr: 1450872	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling effective October 9, 2002 (with exception of period for which a temporary total rating was assigned). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 30 percent evaluation, effective October 9, 2002.  In October 2011, the Appeals Management Center (AMC) increased the evaluation to 50 percent, effective April 30, 2010.  This matter was remanded in October 2007, October 2009, and March 2012 for further development. 

In November 2012, the Board granted entitlement to a 50 percent evaluation, effective October 9, 2002.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a December 2013 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  The parties agreed that the Board must consider a February 2010 VA mental health admission-evaluation note, indicating that the Veteran's wife had left him due to his anger outbursts.  The Board must also consider a March 2010 group counseling progress note, indicating that the Veteran was "unable to meet his goal of talking to one person per day due to his mood."  Finally, the Board must "discuss further" an August 2006 independent medical examiner's recommendation that the Veteran return to work as part of his treatment plan.

In January 2013, the RO assigned a temporary total rating from February 17, 2010 to April 30, 2010 for a period of hospitalization over 21 days.  A 50 percent rating was assigned from May 1, 2010.

Also in the November 2012 decision, the Board acknowledged that the issue of entitlement to TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board thus remanded the TDIU issue for further evidentiary development and adjudication.  In a November 2013 decision, the Board dismissed the TDIU issue because the Veteran had withdrawn the appeal.  Neither the Veteran nor his attorney have since alleged unemployability due to this disorder.  However, a September 2014 report from a private clinician suggests that the Veteran is unemployable due to his service-connected PTSD.  See id.  As such, entitlement to TDIU is also on appeal.

The Veteran presented testimony at Board hearings in August 2006 and July 2012.  Transcripts of the hearings are associated with the claims file. 

Previously, the Veteran was represented by the Veterans of Foreign Wars (VFW).  In a February 2014 VA Form 21-22a, the Veteran appointed Eric A. Gang as his attorney, thereby revoking the earlier power of attorney.

A request to reopen previously denied claims of service connection for hearing loss and tinnitus has been raised by the record (see September 2011 VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The credible evidence establishes that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but is not manifested by occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

Where, as here with the claim for an initial increased rating for the service-connected PTSD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has complied with its duty to assist the Veteran in the development of his claim.  The record contains VA treatment records, private treatment records, federal records, and Social Security Administration (SSA) records.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was afforded VA PTSD examinations in December 2002, April 2009, April 2010, and April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted a full psychological examination of the Veteran.  

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the April 2011 evaluation.   See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the August 2006 and July 2012 Board hearings.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board notes that this appeal was remanded in October 2007, October 2009, and March 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The development requested in those remands-to obtain treatment records, provide a VA examination, and schedule a Travel Board hearing-was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Increased Rating

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411 as 50 percent disabling, effective October 9, 2002.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's GAF scores have ranged from 40 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.
 
The Veteran contends that his PTSD symptomatology is severe and includes sleep disturbance, social isolation, depression, avoidance of large crowds, outbursts of anger, nightmares, intrusive thoughts, flashbacks, hypervigilance, memory loss, and concentration problems.  

Historically, the Veteran first sought psychiatric treatment in 2003.  He was diagnosed with PTSD.  He has received regular medication management throughout the appeal period, and has intermittently attended group and individual therapy.  

SSA records show that the Veteran receives benefits due to affective/mood disorders.

The Veteran submitted to a VA examination in December 2002 with Dr. F.S.  He reported anxiety, feelings of sadness, concentration problems, and other depressive symptoms.  He also reported symptoms of re-experiencing past traumas, nightmares, intrusive memories, emotional numbing, and avoidance of stimuli that remind him of the trauma.  He stated that he remained isolated from others.  He had symptoms of agitation and hyperarousal.  He did not report symptoms of psychosis.  There was no evidence of thought disorder, hallucinations, delusional thinking, mania, or suicidal or homicidal ideations.  The Veteran reported that he was able to work, but that he encountered difficulties due to anxiety, sleep disturbances, and problems related to intrusive memories.  He estimated that his ability to perform satisfactorily on the job had decreased by approximately 30-50 percent due to psychological problems.  He felt that it was his responsibility to keep working despite the difficulties.  He had never sought treatment for his psychological problems, although he reported that the symptoms had been constant since he returned home from Vietnam. 

Data from the Beck Depression Inventory yielded a score suggesting that the Veteran experienced consistent depression, although it was not apparent that he met the criteria for a major depressive disorder.  The examiner determined that the PTSD symptoms were significant and that they affected functioning, although the symptoms were not so severe that they would lead to severe interpersonal or occupational impairment.  However, they certainly disrupted day-to-day functioning and the Veteran's ability to work.  The examiner also opined that the Veteran suffered from significant interpersonal and occupational role impairment.  When the Veteran became hyperaroused or agitated, he frequently withdraw from others at his workplace.  Consequently, his ability to work effectively was reduced.  The examiner assigned a GAF score of 60.

In September 2003, the Veteran submitted correspondence from VA psychologist Dr. F.S. (who had conducted the December 2002 examination).  He noted that the Veteran's hyperarousal symptoms had increased and made it difficult for him to maintain control over his emotions and behavior and be around other people.  He also noted that the Veteran could not cope with sudden increase in stress.  A GAF score of 45 was assigned.

From January to May 2004, the Veteran participated in a VA Trauma Recovery Program.  It was note that he was working on anger management and that his mood was stable, although he reported occasional depression.

An April 2005 VA treatment record shows that the Veteran's PTSD was stable, although the nightmares had worsened.

A November 8, 2005 correspondence from VA Dr. P.E.D. states that the Veteran was receiving treatment at the VA Medical Center and should be excused from work for a period of 30 days.  A December 6, 2005 correspondence continued the excusal for another 30 days, at which time it was noted that the Veteran was suffering from PTSD and adjustment disorder; a GAF score of 55 was assigned. 

November 2005 VA treatment records reflect that the Veteran's depression increased, but that he was in no acute distress.  He related well and was fully cooperative.  Psychomotor activity and speech were normal.  Mood was dysthymic, with full range of emotions expressed.  Affect was congruent.  Thought process was goal oriented and logical, and thought content was normal.  There was no evidence of auditory/visual hallucinations or suicidal/homicidal ideations.  Insight and judgment were good.  A GAF score of 55 was assigned.

Although the Veteran reported mood swings in January 2006, this symptom subsequently improved with medication.  See March, April, and May 2006 VA treatment records.

A July 2006 record summarizes a telephone conversation between the Veteran and a nurse at his place of employment, ConocoPhillips Alliance Refinery.  The nurse indicated that it was her understanding that the Veteran "could not come to work because of the long drive" subsequent to his relocation after Hurricane Katrina.  The Veteran reported that "that is part of it but also his medications cause lightheadedness and that 'seeing the devastation' reminds him of Vietnam."  

An August 2006 report from Dr. H.S.M., a private psychiatrist, notes that the Veteran was married, and that he had been employed as a field supervisor for 35 years.  In August 2005, the Veteran and his family had to evacuate to Jackson, Mississippi in the wake of Hurricane Katrina.  When he returned two months later, he discovered that his home had been flooded and that he had lost all his personal belongings.  He stated that his $200,000 home (whose mortgage had been fully paid) was lost and he was only able to recover $9,600 from his insurance company, and $13,000 from FEMA.  He moved in with his brother-in-law until a tree fell on the trailer.  He then bought a house in Polarville, Mississippi.  He reportedly felt hopeless because he would never be able to retire.  He explained that he had spent approximately 2/3 of his savings and had to withdraw money from his 401(k).  

The Veteran reported that after evacuating away from Hurricane Katrina, he resumed psychiatric treatment.  He stated that any progress he had made in regards to his PTSD was lost.  He reported flashbacks of places that he had served, and he wondered about the fates of other soldiers with whom he had served.  He stated that he was very moody.  He reported passive suicidal ideation, but did not have a plan.  He reported difficulty sleeping.  He did not feel comfortable around crowds or other people as he was afraid that he would hurt someone.  He reported irritability, with several outbursts of anger, and difficulty concentrating.  He experienced dizziness secondary to the medications he took.  He could not drive and he relied on his wife to accompany him.  The Veteran had returned to work in October 2005, but his symptoms got progressively worse.  He stopped working in November 2005 due to his PTSD, and in May 2006 he went on long term disability with half pay.  He doubted his ability to return to work.  He noted his potential for violence and stated that he did not want to hurt (or be hurt by) co-workers.  Dr. H.S.M. also conducted a phone interview with the Veteran's wife.  She stated that the Veteran's worsening symptoms had put a strain on their marriage. 

Upon examination, the Veteran was casually dressed and neatly groomed.  Eye contact was good.  Speech was normal.  He described his mood as irritable and frustrated.  Affect was appropriate to mood.  Thought processes were logical and goal directed.  He denied experiencing any auditory hallucinations, visual hallucinations, or other perceptual disturbances; and he did not present with any overt signs of psychosis.  He firmly denied any suicidal/homicidal ideation, plans, or intent.  He was oriented to time, place, and person.  He had difficulty with memory, but his memory was intact for remote recall.  Insight and judgment were fair.  Dr. H.S.M. diagnosed (1) major depression, single episode, mild, without psychotic features; (2) PTSD; and (3) alcohol abuse, in remission.  He assigned a GAF score of 55.  The psychiatrist noted that the Veteran had reported being incapacitated by PTSD symptoms, and that the symptoms were corroborated by his wife.  After initially responding well to treatment, he had regressed following Hurricane Katrina.  Dr. H.S.M. opined that the Veteran was currently unable to work due to major depression and PTSD.  However, he stated that the Veteran's treatment plan needed to have returning to work as the primary goal, and that there was "no reason" why the Veteran could not return to work in the near future. 

VA treatment records dated September 2006 and October 2006 reflect a GAF score of 50.  It was noted that the Veteran had suffered severe stress in losing his home to Hurricane Katrina.  He was seeking long-term disability at work due to medical problems and PTSD.  A VA psychiatrist wrote:  "With his current stressors and his history of PTSD, given the changing dynamics with Katrina, it is felt that he cannot work, and likely would have anger dyscontrol if placed in a stressful work environment."  A January 2007 treatment report reflects that the Veteran received long term disability due to exacerbation of PTSD.  

In November 2006, the Veteran reported fewer nightmares and less anger dyscontrol, although his wife stated that he remained irritable.  His mood stabilizer was increased and a GAF score of 55 was assigned. 

In January 2007, the Veteran reported fewer nightmares, less anger, and less irritability.  A GAF score of 55 was assigned.  In August 2007, he reported increased depression although he denied suicidal ideation.  He also reported conflict with his wife concerning family matters.  His antidepressant was increased.

VA treatment records dated from January to November 2008 reflect that the Veteran's mood was "good" and "stable."  It was noted that the Veteran was utilizing anger management skills and isolated himself from friends and neighbors.

In February 2009, the Veteran admitted that he would "blow up" if he became angry.  His sleep was erratic, and he continued to have nightmares and intrusive thoughts.  However, he reported that his medications were helpful and that his overall condition was "relatively stable."  He had been sober since 2005.  He had been married for 37 years with "no problems."  The clinician wrote:  "[T]his veteran continues to have symptoms of PTSD that would seriously hamper his ability to function in any stressful work environment."

The Veteran submitted to a VA PTSD examination in April 2009.  He complained of nightmares approximately once per week and irritability all day.  He reported intrusive thoughts and suicidal ideation (without plan or intent).  He was isolated and stayed on his farm.  He was able to drive, but spent most of his day watching television or fishing.  He avoided war movies.  The Veteran also reported feelings of sadness and anxiety.   He complained that he only sleeps for four hours per night.  He denied any current substance abuse.  He reported regular contact with at least one of his sons and grandchildren.  He wished his grandchildren would visit more often.  He reported a good relationship with his wife, but was irritable towards her. 

Upon examination, the Veteran was alert and attentive, and he tracked the conversation adequately.  He was fully oriented.  Psychomotor activity was within normal limits.  Speech was appropriate.  His reported mood was sad, irritable, and anxious.  Affect was appropriate.  Memory functions were grossly intact with respect to immediate, remote recall of events and factual information.  Thought processes and content were within normal limits.  Judgment appeared intact.  The Veteran reported vague chronic suicidal ideation without plan or intent.  He reported having thoughts of hurting others if they bothered him enough.  He denied symptoms of a perceptual disorder.  The Veteran reported that he maintained his own activities of daily living.  The examiner reviewed the claims file and noted that the Veteran had been on long term disability since November 2005.  She acknowledged the Veteran's contention that his PTSD has caused a 30-50 percent interference with work productivity.  However, the examiner also noted that the Veteran had risen to the rank of supervisor, and concluded that the Veteran's work function must have at least been adequate.  The examiner assigned a GAF of 55.  She opined that there was "no evidence that [the Veteran's] symptoms rise to a level that would prevent him from performing some type of work."  She opined that the symptoms do not appear to fall in the range of severe occupational impairment.

A June 2009 VA treatment record shows that the Veteran reported that his mood and sleep "remained stable" with his current medications.  He was angered by the April 2009 VA examination because the examiner only seemed to be interested in whether or not he wanted to harm himself.  He reportedly told the examiner that he "never put a gun to his head" but thoughts of "not being here" had crossed his mind.  He reported 3-4 hours of sleep per night, and nightmares 2-3 times per week.  The Veteran was well groomed and appropriately dressed.  Speech was normal.  Mood was neutral.  Affect was anxious at times.  Thought process was linear and goal oriented.  He denied suicidal and homicidal ideations, but admitted occasional suicidal ideations in the past.  There was no flight of ideas or looseness of associations.  The Veteran was not paranoid or delusional.  He denied audio or visual hallucinations.  He was fully oriented.  Judgment and insight were fair.  The clinician assigned a GAF score of 40.  

VA treatment records establish that the Veteran was admitted to a "Trauma Recovery Residential Program" on February 16, 2010.  He was discharged on March 12, 2010.  (The January 2013 rating decision issued by the AMC granted a 100 percent rating from February 17, 2010 to April 30, 2010).  Upon admission, it was noted that the Veteran reported frequent nightmares and intrusive memories.  He felt depressed and spent a lot of time alone.  He reportedly had thought of suicide in the past, but has never planned or attempted suicide.  In fact, he had not had any suicidal ideations for several years.  The Veteran related that his heavy drinking had caused problems with his wife, and that he currently had "a couple of drinks once or twice a month."  He stated that his wife had left him and was living in Louisiana "due to his anger outbursts."  

A March 8, 2010 in-patient treatment record shows that the Veteran had a goal of introducing himself and initiating conversation with at least one staff member at the Harbor House per day in an attempt to decrease his isolation.  A March 11, 2010 in-patient treatment record shows that the Veteran reportedly was unable to meet this goal due to his mood.  However, he planned on being open to new healthcare providers and using his wife as support to "navigate systems and utilize skills from the program to manage his emotions."

A March 2010 VA treatment record dated approximately one week after the Veteran's discharge shows that he was not using the skills he had recently learned.  He reported increased depression due to his health, but denied thoughts about death.  His affect was noted to be flat.  

The Veteran underwent another VA psychiatric examination in April 2010.  He reported that despite completing a four-week inpatient program, his PTSD symptoms had not decreased.  He stated that he could not remember coping strategies when he became agitated.  He reported that his wife had rented a home in New Orleans to be close to her business.  He remained in Polarville because he liked being in the country where it was more isolated.  He described their relationship as good.  He slept approximately three hours per night and still had nightmares on occasion.  He was bothered by crowds and people in general.  The Veteran described himself as short-tempered.  He recalled an incident in which he got into a confrontation with another man at a grocery store; police were called, but no one was arrested.  He reported hypervigilance.  He also reported that he is more forgetful.  He experienced intrusive memories on a daily basis.  A typical day involved walking down to his pond to fish.  He cooked and picked up after himself.  He rarely talked to friends, but felt close to his family.  He enjoyed his bow and arrow and cutting the lawn. 

Upon examination, the Veteran was alert and attentive, and tracked the conversation adequately.  He was fully oriented.  Psychomotor activity was mildly agitated in that he would shift in his chair at times.  Speech was appropriate.  He described his mood as irritable for the most part, but stated that he has an "okay" mood when no one was around.  He said that his medications helped his mood.  He reported passive suicidal thoughts on occasion, but he denied any serious plan or intent to harm himself.  He described homicidal thoughts, but denied that he had harmed anyone within the past year.  He also denied hallucinations and delusions.  Mood was fairly euthymic, and affect was appropriately variable.  Memory functions were grossly intact with respect to recent and remote recall of personal events and factual information.  He maintained his own activities of daily living independently.  Judgment and insight appeared grossly intact.  Thought processes were logical and linear.  The examiner noted that concentration and attention were within normal limits, and that any concentration difficulties were age-related.  The examiner reviewed the claims file and opined that the Veteran's PTSD continued to adversely affect his psychosocial and occupational functioning and quality of life to a moderate degree.  She noted that the Veteran's symptoms appeared consistent with the April 2009 VA examination.  She reviewed Dr. H.S.M.'s August 2006 report and determined that the Veteran did not appear to have a major depressive disorder.  He did, however, have depressive and anxious feelings particularly related to upcoming cancer surgery.  The examiner assigned a GAF score of 55.

The Veteran was prescribed anxiety medication in April 2010.  A GAF score of 51 was assigned.  In July 2010, the Veteran reported that he saw his wife frequently and either saw or spoke with his children.  Otherwise, he did not enjoy being around a lot of people.

The record also contains a September 2010 functional assessment.  It was noted that the Veteran was fairly stable with his medication, and that his symptoms were moderate when compared to others with a similar diagnosis.  He continued to have nightmares, intrusive thoughts, exaggerated startle response, hypervigilance, and nervousness.  He also complained of poor concentration and memory.  The clinician opined that the Veteran was not ready to return to work.  He determined that the Veteran was moderately impaired when it came to his ability to perform simple and repetitive tasks and to perform work where contact with other is minimal.  His ability to comprehend and follow instructions was limited to a moderately severe degree.  He concluded that the Veteran's ability to perform several other work-related functions, to include supervising or managing others and performing under stress, was severely impaired.  A GAF score of 55 was assigned.

A September 2010 VA treatment record contains a GAF score of 40.  The Veteran reported that his mood was fairly stable, but there were times when his mood was down.  Two of his friends had committed suicide, and he was not sure why.  The Veteran denied suicidal thoughts and reported a strong support system with his wife.  Upon examination, the Veteran was groomed and dressed appropriately.  Speech was normal rate.  Mood was neutral.  Affect was appropriate.  His thought process was linear and goal directed.  He denied homicidal ideations.  There was no flight or ideas or looseness of associations, and he was not paranoid or delusional.  He denied audio or visual hallucinations.  Judgment and insight were good. 

VA treatment records from December 2010 through April 2011 reflect GAF scores between 52-56.  The Veteran reportedly had not had any "fighting" episodes since 2005.  He isolated himself by living in the country.  He like to fish, watch television, and spend time with his horses.  His mood and sleep were stable.

The Veteran submitted to another VA psychiatric examination in April 2011 by the same psychologist who conducted the April 2009 examination.  He complained of recurrent and distressing recollections of traumatic events and recurrent distressing dreams.  The Veteran reported efforts to avoid thoughts, feelings, or conversations about the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  He reported irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also reported auditory and visual hallucinations (seeing dead bodies, feeling someone stand over him and call his name), which had started 5-6 months earlier.  However, the examiner determined that this problem was not attributable to the Veteran's PTSD.  Testing suggested that the Veteran over-reported or magnified symptoms.  Specifically, his atypical response rate was greater than 100, which was not consistent with his presentation.  The examiner reviewed the claims file and found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational or social functioning, or to require continuous medication.  The examiner assigned a GAF score of 55-60.  She found that the Veteran's PTSD did not impact the Veteran's ability to work.  She reviewed the Veteran's medications and noted that the Depakote level was subtherapeutic, but that the Veteran did not take it for two weeks because he and his wife were arguing and she did not order it.  He was not in therapy and only went to outpatient medication management every six months.  The examiner also noted that an April 2011 outpatient treatment report revealed that the Veteran's mood was stable and that he was getting 5-6 hours of sleep per night.  The examiner noted that the Veteran remained married.

In May 2011, the Veteran reported feeling very distressed.  He stated that he did not tell the April 2011 VA examiner that he saw dead people, but that he had an album with pictures of dead bodies that was lost in Hurricane Katrina.  The clinician noted that the Veteran "was worried that because of the way the appeal claim was sounding, this provider would fill [sic] his Metlife annual paperwork."  The clinician reassured the Veteran.  The Veteran also reported memory trouble in that he misplaced things.  His wife, who was still living in Louisiana, stated that she would not touch him while he was asleep because he was jumpy and "will wake up with his fist drawn."  The Veteran also reported depression and was not sure why he was living although he denied feeling suicidal.  The clinician noted that the Veteran's memory problems "sound more like lack of concentration which could be due to depression and anxiety."  A GAF score of 56 was assigned.

In August 2011, the Veteran reported that he had thought "off and on" of taking his life.  His plan would be to take pills, although he denied being suicidal.  He described feelings of hopelessness stemming from his loss of personal possessions during Hurricane Katrina, his recent kidney cancer diagnosis, and being separated from his wife during the week while she worked in Louisiana.  Upon follow-up the next morning, he assured a VA social worker that he had no plans on hurting himself.  A GAF score of 52 was assigned in September 2011.

The Virtual VA electronic claims file includes VA treatment records dated from September 2011 to July 2013.  These records, which contain repeated GAF scores of 55, establish that the Veteran had good judgment and insight during as well as appropriate affect.  The Veteran reported in January 2013 that he did not feel depressed "at all."  In March 2013, the Veteran stated that he and wife were separated and that he rarely saw his children.  In July 2013, the Veteran reported feeling depressed all day although he denied injury to himself or others.

In September 2014, the Veteran's attorney submitted a 22-page report from Dr. A.I., a private psychiatrist.  He noted that the Veteran had worked for ConocoPhillips for 31 years and worked his way up field supervisor.  He reported "difficulties" with upper management.  The Veteran's PTSD symptoms included hypervigilance, exaggerated startle response, and a "short fuse."  He reported that the visual images of his hometown in the wake of Hurricane Katrina were comparable to war devastation in Vietnam, and that this triggered a significant increase in his PTSD symptoms.  He began having nightmares and flashbacks, and he avoided locations with a lot of people.  He developed significant irritability and was afraid that he might hurt someone.  Dr. A.I. reviewed "information as provided" and noted that the Veteran exhibited depressive symptomatology such as a 20-pound weight loss, mood swings, and suicidal ideation.  He also had feelings of hopelessness and helplessness.  He returned to work in October 2005, but was unable to perform his responsibilities due to the increased PTSD symptoms.  He decompensated to the point that he was unable to drive.  The doctor found that the Veteran had a "poor response on psychotropic medications."  The doctor reviewed unidentified VA treatment records and found "clear indication that [the Veteran] had difficulties doing tasks, which are sedentary at his work and require concentration, such as reading, writing, answering the phone, using a computer and even doing light office work because of concentration difficulties and [side effects] of psychotropic medications" such as dizziness.  The doctor also found that these records "clearly" indicated that the Veteran was not able to work because of his PTSD.  Dr. A.I. conducted a telephone interview with the Veteran's wife, who confirmed the Veteran's PTSD symptoms and stated that his behavior had put a strain on their marriage.  

The doctor agreed with Dr. H.S.M.'s August 2006 opinion that the Veteran suffers from PTSD and major depression.  He opined that the Veteran's depression is directly related to the Veteran's PTSD.  He described the Veteran's depression as severe and concluded that the Veteran was unable to function normally as a result.  The doctor acknowledged that the Veteran initially responded to medication and therapy, but found that he underwent a significant deterioration in psychiatric functioning after Hurricane Katrina.  Subsequently, the Veteran did not show any significant improvement in his overall functioning despite being treated with an antidepressant (Zoloft) and an antipsychotic (Seroquel).  Dr. A.I. noted that had reviewed a "sizable amount of information" in formulating his opinion.  He provided a detailed explanation of the morphological changes that allegedly occur in the brain of someone with PTSD. He also explained that the Veteran's long drinking history "created additional damage to his brain structure."  He opined that the Veteran drank to self-medicate and that his co-morbid alcoholism "is directly connected to [his] symptoms of PTSD."

Dr. A.I. noted that it was Dr. H.S.M., not the Veteran's VA treatment provider, who suggested incorporating a return to work to the Veteran's treatment plan.  He indicated that Dr. H.S.M. lacked "appropriate experience and proper knowledge of DSM-IV."  He found that Dr. H.S.M.'s overall projection and estimations for the Veteran were based on a "misguided approach to this case" and directly conflicted with the VA treating psychiatrist's opinion that the Veteran was not capable of employment.  Dr. A.I. noted that the main reason the VA treating psychiatrist had not increased the dosage of the Veteran's antidepressant was because of "significant side effects" that included increased irritability.  He concluded that it was unreasonable for Dr. H.S.M. to conclude that the Veteran would be able to return to work in a few months.  Instead, he opined that in 2002/2003, the Veteran had "70% of VA-related disability" and that after Hurricane Katrina, the Veteran's VA disability was "between 70% and 100%, reasonably speaking to be around 85% under the current circumstances."   He stated that his findings were "largely and primarily" based on objective data in the records that he reviewed, as well as his professional knowledge and expertise and the current level of scientific knowledge in the field of psychiatry.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD warrants more than a 50 percent evaluation.  Specifically, the Board finds the negative evidence outweighs the positive on the issue of whether the Veteran's symptoms are more severe than contemplated by the current 50 percent disability rating.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's main symptoms are chronic sleep impairment, social isolation, nightmares, flashbacks, intrusive thoughts, irritability, anxiety, depression, hypervigilance, and avoidance.  He has not worked since 2005.  However, he is able to function on a daily basis with no difficulty.  No significant memory impairments have been demonstrated.  The VA examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of treatment records from December 2002 to July 2013 show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  

The Board acknowledges that the Veteran was briefly hospitalized in February/March 2010.  However, none of the evidence illustrates that the Veteran had reduced reliability and productivity, panic attacks, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.  A March 2010 clinician found the Veteran to have flattened affect, but there is no suggestion that this was a persistent problem.  

The Board also acknowledges that the Veteran reported passive suicidal thoughts in August 2006, April 2009, June 2009, and April 2010.  However, the Veteran denied any suicidal intent at those times.  In fact, the record establishes that the Veteran denied, or did not report, suicidal ideation on numerous occasions during the appeal period.  The Veteran has even made a point of explaining  to VA treatment providers that, while he may be depressed, he is not contemplating suicide.  See, e.g., February 2010 and April 2011 VA treatment records.

Moreover, most of the Veteran's GAF scores during this time period reflect moderate symptoms.  The Board finds that throughout the appeal period, the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, mandate the assignment of an increased evaluation during this time period as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

The Board notes that the April 2011 VA examiner noted the presence of hallucinations.  However, the Veteran denied hallucinations during his 2010 hospitalization.  Nor did he complain of hallucinations at any other time during the appeal period.  In fact, it appears that the Veteran was upset by the April 2011 VA examiner's reference to hallucinations.  See May 2011 VA treatment record.  Moreover, the Veteran acted appropriately during all VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported only three times - at the December 2002 VA examination, during the September 2010 functional assessment, and during a May 2011 mental health evaluation - over the course of the appeal period, which spans 12 years.  Although the May 2011 clinician noted that this problem could be due to the Veteran's depression or anxiety, the April 2010 VA examiner found no objective evidence of concentration difficulties, and noted that any such problem was age-related.

The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships.  The Board does not dispute the negative effect the Veteran's PTSD has had on his marriage.  However, the Veteran has repeatedly stated that he has a strong support system with his wife.  They have been married for over 40 years, and although they have lived apart since 2010, they still spend time together.  

The Board acknowledges the February 16, 2010 VA inpatient treatment record, which indicates that the Veteran's wife had left him because of his temper outbursts.  This statement conflicts with numerous other statements that the Veteran has made over the past several years.  Specifically, the Veteran has indicated that his wife lives in Louisiana because that is where her business is located and that he has remained in Mississippi because he enjoys the isolation.  See, e.g., April 2010 VA treatment record.  In any event, it appears that the Veteran and his wife continue to spend time together.  See May and June 2011 VA treatment records.  The notation in a March 2014 VA treatment record-that the Veteran and his wife are separated-does not require a finding that they no longer have a relationship.  

The Board also acknowledges the March 11, 2010 inpatient treatment record, which indicates that the Veteran's mood had prevented him from achieving the goal of talking to one staff member every day.  However, that same treatment record also notes that the Veteran had spoken with one staff member at Harbor House.  Furthermore, inpatient treatment records dated prior to March 11, 2010 indicate that the Veteran was increasing communication with family and friends.  

Moreover, the evidence of record establishes that the Veteran saw his children on a regular basis until fairly recently.  Thus, an inability to establish and maintain effective relationships has not been shown.  In any event, the assigned 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the Board acknowledges that the Veteran's symptoms cause difficulty in adapting to stressful circumstances; however, the remainder of the Veteran's symptomatology cannot be said to equate to the level of disability contemplated by a rating of 70 percent.  The credible evidence of record does not show occupational and social impairment with deficiencies in most areas.

The Board is aware that the September 2014 private report shows worse symptoms than the 50 percent evaluation contemplates.  In essence, the private report suggests that the Veteran is unable to function and is virtually isolated due to severe psychiatric symptomatology while the VA examination reports, VA treatment records, and August 2006 private opinion suggest moderate symptomatology.  The Board assigns little probative weight to this opinion.  First, it is unclear which VA treatment records were provided to Dr. A.I.  Second, the opinion is internally inconsistent.  For example, on page 11, the doctor indicates that the Veteran's depression does not include psychotic features.  However, he states on page 12 that there is a "[p]ossibility of [p]sychotic [f]eatures."  In addition, he finds that the Veteran is clearly not able to work due to PTSD, but later concludes that the Veteran has been 70 to 85 percent disabled throughout the appeal period.  Dr. A.I. indicates that the Veteran had a poor response to psychotropic medications, but also states that he did not show significant improvement to those medications.  

In addition, Dr. A.I. repeatedly mischaracterizes the evidence of record.  For example, he implies that the Veteran went on disability leave at work in 2005 because he was unable to drive due to the severity of his PTSD symptoms.  VA treatment records from the relevant time period do not support this contention.  Rather, they indicate that the Veteran did not like spending hours commuting each day from Mississippi to Louisiana, and that seeing the devastation left by Hurricane Katrina triggered his PTSD symptoms.  See, e.g., July 2006 VA treatment record.  There is no evidence that PTSD symptomatology rendered the Veteran unable to drive.  See, e.g., April 2009 VA treatment record.  In addition, Dr. A.I. indicates that the Veteran did not respond well to psychotropic medications.  However, VA treatment records repeatedly note improvement with medication, especially with respect to the Veteran's mood swings.  See, e.g., March 2006, January 2007, August 2007, February 2009, September 2011, and September 2012 VA treatment records.  These records show that, contrary to Dr. A.I.'s contention, VA clinicians did increase the dosage of the Veteran's antidepressant.  Furthermore, there is no indication that VA clinicians attributed the Veteran's irritability to his antidepressant as opposed to his PTSD.  Finally, the Veteran has reported some difficulty concentrating, but as discussed above, this problem has not definitively been linked to his PTSD.   

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria.  The Veteran has consistently reported being able to do chores around the house as well as perform activities of daily living.  There is no evidence of poor hygiene during the appeal period.  Finally, he is able to manage his finances.  See, e.g., April 2009 and April 2011VA examination reports.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to consideration of referral for an extraschedular rating, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule.  The Veteran's PTSD is manifested by chronic sleep impairment, social isolation, nightmares, flashbacks, intrusive thoughts, irritability, anxiety, depression, hypervigilance, and avoidance.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  Indeed, his social isolation, family troubles, and work difficulties are specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described, and a review of the VA treatment records and examination reports fails to reveal, exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  Accordingly, referral of this case for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to a higher initial rating for PTSD, currently rated as 50 percent disabling effective October 9, 2002 (with exception of period for which a temporary total rating was assigned), is denied.


REMAND

The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling, effective October 9, 2002; coronary artery disease, rated as 10 percent disabling prior to July 24, 2003 and 100 percent disabling, effective July 24, 2003; diabetes mellitus, rated 20 percent disabling form July 10, 2008, and right second metacarpal fracture (index finger), rated noncompensable, effective September 16, 2003, for a combined rating of 50 percent, effective October 29, 2002, 60 percent, effective April 19, 2006, 100 percent, effective February 17, 2010, 60 percent, effective May 1, 2010, and 100 percent, effective July 24, 1013.

The evidence of record does not support a finding that the issue of entitlement to TDIU prior to September 16, 2003 should be referred for extraschedular consideration.  The medical evidence regarding the Veteran's service-connected disabilities during this time period does not demonstrate inability work.  In fact, the Veteran worked full-time until 2005.  Because the Veteran's service-connected disabilities during this time period do not meet the schedular criteria and the evidence does not indicate unemployability, this issue need not be referred for extraschedular TDIU consideration.

The determinative issue, therefore, is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age, from September 16, 2003.  

Concerning the short time periods from February 17, 2010 to April 30, 2010 and from July 24, 2013 to the present, which already enjoy a temporary total rating, the Court has held that TDIU must nevertheless be considered.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected VA's rationale for concluding that a 100 percent schedular rating subsumes a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  VAOGCPREC 6-99, which is contrary to the holding of Bradley, was later withdrawn by GC. See 75 Fed. Reg. 11230 (2010).

No VA examiner has opined as to the effect of the service-connected disabilities on the Veteran's employability since September 16, 2003.  Shortly before the Veteran withdraw the previous TDIU claim, an August 2013 deferred rating decision recognized that the July 2013 VA general medical examiner failed to provide an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  Therefore, on remand a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination to determine the impact of the Veteran's service-connected coronary artery disease, PTSD, diabetes mellitus, and right index finger fracture on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2. Then, readjudicate the TDIU claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


